IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KYKO GLOBAL, INC., a Canadian
corporation, KYKO GLOBAL GmbH, a
Bahamian corporation, PRITHVI
SOLUTIONS, INC., a Delaware Corporation

Case No. 2:18-cv-1290

Plaintiffs,
V.

PRITHVI INFORMATION SOLUTIONS,
LTD, an Indian corporation, VALUE TEAM
CORPORATION, a British Virgin Islands
corporation, SSG CAPITAL PARTNERS I,
L.P., a Cayman Islands Limited Partnership,
SSG CAPITAL MANAGEMENT (HONG
KONG) LIMITED, a private Hong Kong
company, MADHAVI VUPPALAPATI, an
individual, ANANDHAN JAYARAMAN,
an Individual, SHYAM MAHESHWARI, an
individual, IRA SYAVITRI NOOR A/K/A
IRA NOOR VOURLOUMIS, an individual,
DINESH GOEL, an individual, WONG
CHING HIM a/k/a Edwin Wong, an
individual, ANDREAS VOURLOUMIS, an
individual, PRITHVI ASIA SOLUTIONS
LIMITED, a Hong Kong company

AFFIDAVIT OF SATISH KUMAR VUPPALAPATI RESPECTING
JURISDICTIONAL FACTS

I, Satish Kumar Vuppalapati upon being duly sworn according to law depose and state as
follows:

I. I was the Managing Director of Prithvi Information Solutions Limited during the
relevant time period of the alleged acts set forth in Plaintiffs’ Complaint, (i.e. between
September 2010 and June 2011. Cmpl. §§ 111-139).

2s I have personal knowledge of all information set forth in this affidavit.

 
3 Prithvi Information Solutions LTD(PISL) a company incorporated under Indian
laws on 24th July 1998.

4. Prithvi Solutions Inc (PSI) was incorporated as a Delaware Corporation in June
2007 as decided by PISL (India) at its registered office in Hyderabad.

5. Madhavi Vuppalapati the then Chairman of PISL was made the CEO of PSI.

6. PSI was a wholly owned subsidiary of PISL and was directed and controlled by
PISL India at all times.

7. Anandhan Jayaraman, the defendant in this lawsuit, was neither an employee of

 

PSI or PISL or any of the firms listed as Defendants in the lawsuit.

8. Anandhan Jayaraman was neither consulted with nor was he a party to any of the
discussions surrounding issuance or repayment of the FCCB bond nor to the best of my
knowledge did he have any knowledge of the discussions.

FURTHER AFFIANT SAYETH NOT

Satish Kumar Vuppalapati

 

State OF Telangana,

INDIA
SS:

On this day of Decewloert , 2019, before me, a Notary Public, for the
aforesaid Country and State, personally appeared the above-named Satish Kumar Vuppalapati,
who in due form of law acknowledged the foregoing affidavit to be his act and deed and desired
that the same must be recorded as such.

WITNESS, my hand and notarial seal the day and year written above.

 

Notary Public

ay ESTED
aw vol

KOVURI SREENIVASULU
ADVOCATE & NOTARY
H.No. 1-1/5, Old Hafizpet, Miyapur,
RR. Dist, Cell : 9951899488

 
